    Case 2:18-cv-09531-JLS-DFM Document 17-1 Filed 11/16/18 Page 1 of 1 Page ID #:112
 Brian Kelsey
 Liberty Justice Center
 190 LaSalle St., Suite 1500
 Chicago, IL 60603



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
 THOMAS FEW                                                             CASE NUMBER
                                                                                               2:18-cv-9531-DDP-JEM
                                                         Plaintiff(s)
                             v.
 UNITED TEACHERS OF LOS ANGELES, et al.                                  (PROPOSED) ORDER ON APPLICATION OF
                                                                         NON-RESIDENT ATTORNEY TO APPEAR IN
                                                      Defendant(s).          A SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Kelsey, Brian K.                                                                 of    Liberty Justice Center
 Applicant’s Name (Last Name, First Name & Middle Initial                               190 S. LaSalle St.
 571-310-3750                             312-263-7702                                  Suite 1500
 Telephone Number                         Fax Number                                    Chicago, IL 60603
 bkelsey@libertyjusticecenter.org
                               E-Mail Address                                           Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 Thomas Few



 Name(s) of Party(ies) Represent                                  Plaintiff(s) ☐ Defendant(s) ☐Other:
and designating as Local Counsel
 Bucher, Mark W.                                                                  of    Law Office of Mark W. Bucher
 Designee’s Name (Last Name, First Name & Middle Initial                                18002 Irvine Blvd.
 210474                           714-313-3706                   714-573-2297           Suite 108
 Designee’s Cal. Bar No.           Telephone Number              Fax Number             Tustin, CA 92780-3321
 mark@calpolicycenter.org
                               E-Mail Address                                           Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ☒GRANTED
 ☐DENIED:             ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☒ not be refunded.

Dated: Click here to enter a date.
                                                                                U.S. District Judge/U.S. Magistrate Judge

 G-64 Order (05/16)    (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE              Page 1 of 1
